DETAILED ACTION
Status of the Application
1.	Applicant’s Preliminary Amendment to the Claims filed November 17, 2020 is received and entered.
2.	Claims 1 – 6 are cancelled.  Claims 7 – 20 are newly added.  Claims 7 – 20 are pending and under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “transmitter” and “receiver”, as recited in claim 7, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Interpretation - 35 USC § 112(f)
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	Regarding claim 7, the limitations “locus detector”, “pattern determiner”, and “tactile output” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.
Regarding the recitations of a “locus detector, “pattern determiner”, and “tactile output" in claim 7, these elements are not sufficiently supported by corresponding structure in the specification as originally filed.  Each of these recitations include a term that acts as a generic placeholder for the term “means”.  Specifically, the terms “detector”, “determiner”, and “output” are generic placeholders for the term “means” 
Each of these recitations is modified only by functional language and does not include any reference to any structure or material for performing the claimed function.  Accordingly, the recitations of a “locus detector, “pattern determiner”, and “tactile output" are defined entirely by their function and have no structural support.  Therefore, the “locus detector, “pattern determiner”, and “tactile output" recitations in claim 7 are improper and any element in the prior art that performs the recited functions will read on these recitations.  See MPEP §2173, § 2185.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112(a)
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 7 – 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 7, the recitation of a “locus detector, “pattern determiner”, and “tactile output" are not enabled because these recitations invoke 112(f) without any disclosed structure.  The failure to disclose specific structure corresponding to the  “locus detector, “pattern determiner”, or the “tactile output" renders these recitations as being non-enabled because the claims are so overly broad as to encompass subject matter that is beyond the enabled scope of Applicant’s disclosure.  Thus a person of ordinary skill in the art would not know how to make or use the claimed invention without a description of the structural elements that perform the recited functions.  See MPEP §2173, § 2185.
Regarding claims 8 – 13, these claims are rejected based on their dependence from claim 7.

Claim Rejections - 35 USC § 112(b)
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claims 7 - 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 7, the recitations of a “locus detector, “pattern determiner”, and “tactile output" are indefinite.  While these recitations qualify as a means plus function recitation under 35 USC 112(f), the “locus detector, “pattern determiner”, and “tactile output" are not sufficiently supported by corresponding structure in the specification as originally filed.  Therefore, the specification as originally filed fails to particularly point out and distinctly define what constitutes the “locus detector, “pattern determiner”, and “tactile output" and therefore these recitations are indefinite.  See MPEP §2173, § 2185.
Regarding claims 8 – 13, these claims are rejected based on their dependence from claim 7.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 7 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent 10,642,356) in view of Yeom et al. (U.S. Pub. 2016/0358380).
Regarding claim 7, Wang teaches: an input/output device (FIG. 22; col. 33, lines 65 – 67; computing system 2200) comprising:
a locus detector that detects a locus traced by an input attached to a body (FIG. 1; col. 7, lines 10 – 12; col. 9, lines 48 – 55; col. 10, lines 17 – 30; flexible fabric 128 [locus detector] includes electrodes that are used to detect a user input [locus traced] corresponding to an input configuration when user input device 104 [input] is attached to a user’s body);
a pattern determiner that determines an input pattern based on the locus detected by the locus detector (FIG. 22; col. 13, lines 4 – 22; controller 160 determines whether input received from flexible fabric 128 corresponds to an identified input configuration and, if so, generates a user input signal [input pattern]);
a transmitter that transmits the input pattern determined by the pattern determiner (FIG. 22; col. 12, lines 14 – 32; col. 37, lines 11 – 15; communication 
a receiver that receives output information (FIG. 22; col. 12, lines 14 – 32; col. 37, lines 11 – 15; communication module 152 includes a component [receiver] that receives a dynamic feedback signal to generate haptic feedback [output information] from computing device 108); and
a tactile output that provides, to the body, the output information received by the receiver as a simulated tactile sense (FIG. 2; col. 13, lines 40 – 57; col. 23, lines 17 – 24; haptic feedback structure 164 includes an interface surface 168 that may slide or otherwise move along a user’s skin to provide haptic feedback in response to the identified input configuration and thus the user input signal [input pattern]).
Wang fails to explicitly disclose: the simulated tactile sense is of a skin being traced.
However, Yeom teaches: the simulated tactile sense is of a skin being traced (FIG. 5B; paragraph [0030]; input device 300 is worn on a user’s finger, as illustrated.  When a user performs a drawing action with input device 300, force feedback is provided by input device 300 which allows a user to feel the input drawing action).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Wang and Yeom to yield predictable results.  More specifically, the teachings of a device that detects a user’s input as an identified input configuration which results in the generation of haptic feedback that may simulate the feeling of sliding or moving along a user’s skin, as taught by Wang, are known.  Additionally, the teachings of a device that Yeom, are known as well.  The combination of the known teachings of Wang and Yeom would yield the predictable results of a device that detects a user’s drawing input as an identified input configuration which results in the generation of haptic feedback that may simulate the feeling of sliding or moving along a user’s skin to allow a user to feel the drawing input action.  In other words, it would have been obvious in light of the combined teachings of Wang and Yeom for the haptic feedback of Wang to be applied to feel as if the particular user input motion is being drawn or traced on a user’s skin.  Such a modification of Wang merely requires altering the particular haptic feedback applied in response to a user input so that a user feels the drawing action of the user input movement, as taught by Yeom.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Wang and Yeom to yield the aforementioned predictable results.
Regarding claim 14, this claim is merely a method recitation of the apparatus of claim 7.  There are no additional recitations of features above and beyond a rewording of what has been rejected above with regard to claim 7.  Accordingly, this claim is rejected for at least the same reasons set forth above with regard to claim 7.  A duplication rejection is not included in this action for purposes of brevity.
Regarding claims 8 and 15, the combination of Wang and Yeom teaches: wherein the tactile output provides, to the body, the simulated tactile sense of the skin being traced by electrical stimulus (Wang; FIG. 2; col. 13, lines 40 – 57; as set forth above, the haptic feedback may generate the feeling of a slide or other movement along Yeom; FIG. 5B; paragraph [0030]; force feedback is provided to allow a user to feel the input drawing action).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Wang and Yeom to yield predictable results for at least the reasons set forth above with regard to claim 7.
Regarding claims 9 and 16, Wang teaches: wherein the locus detector is formed of a plurality of electrodes (FIG. 1; col. 10, lines 17 – 30; col. 24, line 26 – 40; flexible fabric 128 [locus detector] includes electrodes).
.Regarding claims 10 and 17, Wang teaches: wherein the tactile output provides, to the body, the simulated tactile sense of the skin being traced through the plurality of electrodes (Wang; FIGS. 1, 2; col. 7, lines 10 – 12; col. 13, lines 40 – 57; as set forth above, the haptic feedback may generate the feeling of a slide or other movement along a user’s skin in response to a user input applied via the electrodes of flexible fabric 128.  Yeom; FIG. 5B; paragraph [0030]; force feedback is provided to allow a user to feel the input drawing action).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Wang and Yeom to yield predictable results for at least the reasons set forth above with regard to claim 7.
Regarding claims 11 and 18, Wang teaches: wherein the plurality of electrodes are made of a conductive material having flexibility (col. 10, lines 17 – 19; electrodes are made of a conductive fabric [cloth] to form flexible fabric 128).  
Regarding claims 12 and 19, Wang teaches: wherein the plurality of electrodes are made of a cloth having conductivity (col. 10, lines 17 – 19; electrodes are made of a conductive fabric [cloth] to form flexible fabric 128).
Regarding claims 13 and 20, Wang teaches: wherein the transmitter transmits the input pattern to an external device (FIG. 22; col. 12, lines 14 – 32; col. 37, lines 11 – 15; communication module 152 includes a component [transmitter] that transmits the user input signal [input pattern] to computing device 108), and wherein the receiver receives the output information from the external device (FIG. 22; col. 12, lines 14 – 32; col. 37, lines 11 – 15; communication module 152 includes a component [receiver] that receives a dynamic feedback signal to generate haptic feedback [output information] from computing device 108).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389.  The examiner can normally be reached on M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/RYAN A LUBIT/Primary Examiner, Art Unit 2626